Name: Commission Regulation (EC) No 2176/97 of 31 October 1997 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  regions of EU Member States;  processed agricultural produce
 Date Published: nan

 L 298/62 ( EN Official Journal of the European Communities 1 . 11 . 97 COMMISSION REGULATION (EC) No 2176/97 of 31 October 1997 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 0, Whereas Commission Regulation (EEC) No 2026/92 (3), as last amended by Regulation (EC) No 2104/96 (4), fixes the forecast supply balance for olive oil for Madeira for the period 1 November 1996 to 31 October 1997; whereas, in order to permit supplies of olive oil to be made to Madeira during the 1997/98 marketing year, a forecast supply balance must be established for the period 1 November 1997 to 31 October 1998 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 Regulation (EEC) No 2026/92 is hereby amended as follows: 1 . In the first subparagraph of Article 1 ( 1 ), '1 November 1996 to 31 October 1997' is replaced by '1 November 1997 to 31 October 1998 '. 2 . The Annex is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply from 1 November 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 173, 27. 6 . 1992, p . 1 . I1) OJ L 320 , 11 . 12 . 1996, p . 1 . 0 OJ L 207, 23 . 7 . 1992, p . 18 . 4 OJ L 282, 1 . 11 . 1996, p . 48 . 1 . 11 . 97 EN Official Journal of the European Communities L 298/63 ANNEX Forecast supply balance for olive oil for Madeira for the period 1 November 1997 to 31 October 1998 (in tonnes) Code Description Quantity 1509 10 90 100 Virgin olive oil in immediate containers holding no more than 5 litres 100 1509 10 90 900 Virgin olive oil in immediate containers holding more than 5 litres  1509 90 00 100 Olive oil ('Riviera') in immediate containers holding no more than 5 litres 650 1509 90 00 900 Olive oil ('Riviera') in immediate containers holding more than 5 litres  1510 00 90 100 Olive-residue oil in immediate containers holding no more than 5 litres  1510 00 90 900 Olive-residue oil in immediate containers holding more than 5 litres  Total 750